Hatch, J.:
The appellant made and served a case which he calls a “ proposed case and exceptions.” It is evident that by this proposed case the appellant only seeks to review certain rulings of the court in receiving certain testimony, offered by the respondent upon the trial, and for this purpose the case as proposed states that “ evidence was offered by the plaintiff tending to prove,” etc. Then follows a statement of the evidence, and the objection thereto, and the ruling of the court thereon.
We think that this is a case contemplated by section 997 of the Code of Civil Procedure, which provides :
“ When a party intends to appeal from a judgment rendered after the trial of an issue of fact, or to move for a new trial of such an issue, he must, except as othérwise prescribed by law, make a case, *578and procure the same to be settled and signed by the judge, * * * by or before whom the action was tried, as prescribed in the General Rules of Practice. * * * The case must contain so much of the evidence and other proceedings upon the trial as is material to the questions to be raised thereby, and also the exceptions taken by the party making the case.”
By rule 34 of the General Rules of Practice it is provided that: “a bill of exceptions shall only contain so much of the evidence as may be necessary to present the questions of law upon which exceptions were taken on the trial, and it shall be the duty of the judge, upon settlement, to strike out all the' evidence and other matters which shall not have been necessarily inserted.”
It thus appears that the. Code and the rules are in harmony with' respect to what constitutes a case and exceptions. One refers to the other, and by the express terms of each it is only required that the case shall contain so much of the evidence and proceedings had upon the trial as is material to present the questions and exceptions which the appellant seeks to have reviewed. In this view it can make no practical difference whether the evidence in terms be set out, or a statement of its effect be made. The essential thing is to have the fact appear, and when this is done every requirement is met, as the parties will then have everything which will protect their rights, and the court be informed of all that is needful to make a proper disposition of the case. "While no mention is made of a bill of exceptions in the Code, the same is not true of the rule. But it is quite evident from a reading of both that the proposed case for which provision is made in the Code, embraces what was formerly known as a bill of exceptions. (Winter v. Crosstown Street R. Co., 8 Misc. Rep. 362.)
It has been the uniform desire of the court that where the appellant seeks only to have questions of law presented for review, the case should not .contain the whole of the evidence, .but only so much as will present the questions sought to be reviewed. Such is the recommendation of the court as expressed in the decisions, (Marck-wald v. The Oceanic Steam Navigation Company, 8 Hun, 547; Price v. Powell, 3 N. Y. 322; Bissel v. Hamlin, 20 id. 519 ; Jewell v. Van Steenburgh, 58 id. 85 ; Tweed v. Daris, 1 Hun, 252.)
*579The Code lias in no respect changed this rule, but the practice in this regard remains the same as under the decisions we have, cited, and such practice is expressly continued by the provisions of Supreme Court rule 34, as it is therein made the duty of the judge to strike out, upon a settlement, all evidence and other matters not necessarily required to present the questions sought to be reviewed.
The defendant, in his proposed case and exceptions, complies with this rule, as he makes a clear statement of what, the evidence tended to establish, followed by the objection, the ruling of the court thereon, and the exception to such, ruling. So that in this respect the point sought to be raised is clearly intelligible, and gives notice, to the respondent of the precise question which the appellant .seeks to have reviewed.
The remedy of the respondent is clear. If the statement as thus made does not conform to the facts as they appeared on the trial, and upon which the ruling was based, he is authorized to propose, by way of amendment, such further statement, if any, as he claims the evidence established, in order that the statement may contain the precise facts upon which the ruling of the court was based. This remedy protects every right of the respondent and enables him to have inserted all that is essential to show the correctness of the ruling, if the facts appearing upon the trial establish such result.
We think that the appellant in this case complied with the provisions of the Code and the rules, and the settled practice thereunder, as adjudicated in the numerous decisions which have arisen upon the question.
It follows that the motion should be denied, with ten dollars costs and. disbursements, with leave to the respondent to serve such proposed amendments to the case as he shall be advised.
All concurred.
Motion to dismiss appeal denied, with ten dollars costs to abide the event of the appeal .from the judgment, with leave to the respondent to serve such proposed amendments to the case as he shall be advised, within twenty days.